Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00499-CV

                           WEEKS MARINE COMPANY, LLC,
                                    Appellant

                                               v.

                                       David LANDA,
                                          Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-20-197
                         Honorable Jose Luis Garza, Judge Presiding

   BEFORE JUSTICE CHAPA, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

      In accordance with this court’s opinion of this date, the trial court’s “Order Denying
Defendant Weeks Marine Company, LLC’s Special Appearance” is REVERSED and judgment
RENDERED dismissing David Landa’s claims against Weeks Marine Company, LLC.

       Costs of this appeal are assessed against David Landa.

       SIGNED June 30, 2021.


                                                _____________________________
                                                Lori I. Valenzuela, Justice